JOHN R. BROWN, Circuit Judge,
concurring.
I concur in the Affirmed and Dismissed. Since the Court’s holding that the District Court did not abuse its discretion is sufficient to sustain the Affirmance/Dismissal, the predictions as to what the trial court will ultimately hold or the sufficiency or insufficiency of the evidence to sustain such holdings are matters unnecessary to affirmance based on no showing of abuse of discretion in denying preliminary injunction. I do not concur in any such expressions.